YATES, Judge.
On December 29, 1998, William F. Krin-gel, Ph.D., as the designee of John T. Bartlett, the director of Searcy Hospital, petitioned to renew the inpatient commitment of Paul Tomlin. On January 26, 1999, following ore tenus proceedings, the trial court renewed Tomlin’s commitment for a period not to exceed four months. Tomlin appealed. On May 18, 1999, Tomlin was recommitted to the care of the Department of Mental Health for six months. Tomlin’s appeal from the January 26, 1999, recommitment for a four-month period is moot, because that recom-mitment came more than four months ago. Tomlin did not appeal from his May 18, 1999, recommitment. The courts will not decide questions that are moot. It is not the province of the courts to resolve an issue unless it will afford a party some relief. Kirby v. City of Anniston, 720 So.2d 887 (Ala.1998).
APPEAL DISMISSED.
ROBERTSON, P.J., and MONROE, CRAWLEY, and THOMPSON, JJ„ concur.